NO. 12-19-00351-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 JASON ELFARR,                                     §       APPEAL FROM THE
 APPELLANT

 V.                                                §       COUNTY COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Jason Elfarr filed a notice of appeal in trial court cause number 65110A. A notice of appeal
must be filed: (1) within 30 days after the day sentence is imposed or suspended in open court, or
after the day the trial court enters an appealable order; or (2) within 90 days after the day sentence
is imposed or suspended in open court if the defendant timely files a motion for new trial. TEX.
R. APP. P. 26.2(a). In a criminal case, a prematurely filed notice of appeal is not effective if filed
before the trial court makes a finding of guilt or receives a jury verdict. TEX. R. APP. P. 27.1(b).
       The record in this case does not indicate that the trial court has either made a finding of
guilt or received a jury verdict. On November 1, 2019, the Clerk of this Court notified Appellant
that the information received in this appeal does not show the jurisdiction of this Court.
Specifically, there is no final judgment or appealable order contained therein. The notice further
informed Appellant that the appeal would be dismissed unless the information was amended on or
before December 2 to show this Court’s jurisdiction. This deadline passed without a response
from Appellant.
       In criminal cases, unless expressly authorized by statute, appellate courts have jurisdiction
to review only final judgments. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App.
2008) (standard for determining jurisdiction is not whether appeal is precluded by law but whether
appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR, 2006 WL 1699585,
at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation for publication).
Because there is no judgment of conviction in trial court cause number 65110A and there has been
no finding of guilt or jury verdict, we have no jurisdiction to consider Appellant’s appeal in this
case. Consequently, we dismiss this appeal for want of jurisdiction.
Opinion delivered December 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 4, 2019


                                         NO. 12-19-00351-CR


                                        JASON ELFARR,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                    Appeal from the County Court
                          of Anderson County, Texas (Tr.Ct.No. 65110A)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.